Citation Nr: 1047433	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, prior 
to April 7, 2008, for residuals of a total right knee 
replacement, previously diagnosed as chondromalacia of the right 
patella with degenerative joint disease.  

2.  Entitlement to an evaluation in excess of 30 percent, as of 
December 1, 2009, for residuals of a total right knee 
replacement, previously diagnosed as chondromalacia of the right 
patella with degenerative joint disease.  

3.  Entitlement to an evaluation in excess of 10 percent, prior 
to June 11, 2007, for residuals of a total left knee replacement, 
previously diagnosed as chondromalacia of the left patella with 
degenerative joint disease.  

4.  Entitlement to an evaluation in excess of 30 percent, as of 
August 1, 2008, for residuals of a total left knee replacement, 
previously diagnosed as chondromalacia of the left patella with 
degenerative joint disease.  

5.  Whether a substantive appeal was timely filed with respect to 
a June 2005 rating decision, which continued the 10 percent 
disability evaluations for the Veteran's service connected 
chondromalacia of the left patella with degenerative joint 
disease and chondromalacia of the right patella with degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to April 1985.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision and a February 2008 
letter of the Philadelphia, Pennsylvania, and Waco, Texas, 
Department of Veterans Affairs (VA) Regional Offices (ROs), which 
denied the benefits sought on appeal.  

In August 2005, the Veteran expressed disagreement with the June 
2005 rating decisions, which continued the 10 percent disability 
evaluations for the Veteran's service-connected bilateral knee 
disabilities.  A statement of the case (SOC) pertaining to the 
two issues was issued in April 2007; however, the Veteran did not 
submit a substantive appeal for the two issues.  The RO, however, 
certified all the above claims as being on appeal and the 
Veteran's representative submitted argument on those claims to 
the Board and presented testimony on those claims during the 
April 2009 Decision Review Officer (DRO) hearing.  Inasmuch as 
the RO has taken actions to indicate to the Veteran that the 
issues are on appeal, and it took no steps to close the appeal, 
the requirement that there be a substantive appeal is deemed 
waived.  Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 
2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per 
curiam order).  As such, the issue in regards to whether a 
substantive appeal was timely filed with respect to a June 2005 
rating decision, which continued the 10 percent disability 
evaluations for the Veteran's service connected chondromalacia of 
the left patella with degenerative joint disease and 
chondromalacia of the right patella with degenerative joint 
disease, is considered moot and thereby dismissed.  

On June 11, 2007, the Veteran underwent a total left knee 
replacement, and as such, the RO granted a temporary evaluation 
of 100 percent based on surgical treatment necessitating 
convalescence, effective June 11, 2007, by way of a July 2007 
rating decision.  Upon expiration of the Veteran's convalescence 
period, a 30 percent evaluation was assigned, effective August 1, 
2008.  Similarly, on April 7, 2008, the Veteran underwent a total 
right knee replacement, and the RO granted a temporary evaluation 
of 100 percent, effective April 7, 2008.  In a September 2009 
rating decision, the RO decreased the Veteran's service-connected 
right knee disability evaluation to 30 percent disabling, 
effective December 1, 2009.  The Veteran was advised of the above 
grants of increased ratings; however, he did not withdraw his 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and it follows that such a claim remains 
in controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.

The Board also notes that the 100 percent evaluations assigned 
during the pendency of this appeal are imposed by regulation 
following the Veteran's total right and left knee replacements, 
and insofar as VA laws and regulations are in place to govern the 
evaluation process subsequent to expiration of the postoperative 
100 percent evaluation, the issues herein are limited to the 
question of whether increased evaluations are warranted prior to 
the effective dates of the 100 percent evaluation for the 
Veteran's total knee replacements and as of August 1, 2008, and 
December 1, 2009, the effective dates of the 30 percent 
evaluations assigned for his service-connected knee disabilities.  
Thus, the Board has recharacterized the issues on appeal as shown 
on the first page of this decision.  
The issues of entitlement to an evaluation in excess of 30 
percent, as of December 1, 2009, for residuals of a total right 
knee replacement, previously diagnosed as chondromalacia of the 
right patella with degenerative joint disease, and entitlement to 
an evaluation in excess of 30 percent, as of August 1, 2008, for 
residuals of a total knee replacement, previously diagnosed as 
chondromalacia of the left patella with degenerative joint 
disease, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates 
that prior to April 7, 2008, the Veteran's service-connected 
chondromalacia of the right patella with degenerative joint 
disease was manifested subjectively by complaints of pain and 
limitation of motion with no recurrent subluxation or lateral 
instability and only slight limitation of motion 

3.  The competent and probative evidence of record demonstrates 
that prior to June 11, 2007, the Veteran's service-connected 
chondromalacia of the left patella with degenerative joint 
disease was manifested by frequent episodes of locking, pain, and 
effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not higher, 
for chondromalacia of the right patella with degenerative joint 
disease, prior to April 7, 2008, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5033 
(2010).

2.  The criteria for a 20 percent rating, and no higher, for 
chondromalacia of the left patella with degenerative joint 
disease, prior to June 11, 2007, has been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.124a, Diagnostic Codes 5003, 5014, 5258 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, the RO sent a letter to the Veteran in March 2005 
with the VCAA notice requirements for his increased rating 
claims.  In the letter, the Veteran was informed that the 
evidence necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disabilities were 
worse than the current evaluations contemplate.  The letter also 
informed the Veteran that he must provide medical or lay evidence 
demonstrating a worsening of his disability and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse.  It 
also informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal agency, 
such as records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about the 
records so that it could obtain them for him.  See also the 
February 2006 VCAA letter.  
In addition to the foregoing analysis, to whatever extent the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  To the extent that 
increased ratings are not granted, any such effective date 
question is moot.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  Any 
error or deficiency in this regard is harmless, and not 
prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records and VA 
outpatient treatment from December 2003 to April 2008.  The 
Veteran was also provided VA examinations in connection with his 
increased rating claims, which are found to be adequate for 
rating purposes.  The examiners reviewed the Veteran's medical 
history, recorded pertinent examination findings, and provided 
conclusions with supportive rationale.  The Board finds that the 
VA examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328.

II.  Decision  

The Veteran contends that his service-connected knee disabilities 
are worse than the current evaluations contemplate.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current findings.  
38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).

Right Knee Disability
Prior to April 7, 2008

The Veteran's service-connected right knee disability is rated by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5014-5033 
(2010).  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  
Diagnostic Code 5014 addresses osteomalacia, which requires that 
the disability be rated on limitation of motion of the affected 
part as arthritis degenerative.  38 C.F.R. § 4.71a, Diagnostic 
Code 5014 (2010).

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited to 
15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2010).

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of extension 
of the leg to 5 degrees.  When extension is limited to 10 
degrees, a 10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited to 20 
degrees.  A 40 percent rating is appropriate where extension is 
limited to 30 degrees.  A 50 percent rating is assigned for 
limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 percent 
rating if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just," under 
38 C.F.R. § 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 5003, degenerative arthritis, when 
substantiated by x-rays, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent disability rating is warranted 
with X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent disability rating is warranted 
with x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Where a Veteran has degenerative joint disease which is evaluated 
under Diagnostic Code 5003, a separate, compensable evaluation 
may be assigned under Diagnostic Code 5257 if the Veteran also 
has knee instability or subluxation.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97 (compensating claimant for separate functional 
impairments under Diagnostic Codes 5257 and 5003 does not 
constitute pyramiding).  VAOPGCPREC 9-04 holds that separate 
ratings under Diagnostic Code 5260 for limitation of flexion of 
the leg and Diagnostic Code 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint.  
The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2010).  

Based on a review of the evidence, the Board finds that a 20 
percent rating, but no more, is warranted for the Veteran's right 
knee disability.  

In order to achieve the next-higher 20 percent rating based on 
limitation of motion, the Veteran must demonstrate flexion 
limited to 30 degrees.  To warrant a separate rating based on 
limited extension the evidence must show extension limited to 10 
degrees.  At a February 2004 VA orthopedic consultation, the 
Veteran demonstrated 0 degrees of extension and 125 degrees of 
flexion.  Thereafter, during a June 2005 VA examination report, 
range of motion testing revealed flexion to 150 degrees and 
extension to 0 degrees, with active and passive ranges of motion.  
X-rays of both knees showed arthritis and the Veteran was 
diagnosed with history of chondromalacia of both knees, right 
knee examination currently nonactive.  Finally, at an August 2007 
VA examination, the Veteran demonstrated flexion of active motion 
against gravity to 120 degrees and flexion against strong 
resistance to 100 degrees.  Extension was to 0 degrees at both 
active motion against gravity and against strong resistance.  The 
VA examiner noted pain upon active motion and passive range of 
motion testing.  X-ray testing of the right knee revealed 
tricompartment osteoarthritis worse in the patellofemoral 
compartment, and the Veteran was assessed with chondromalcia of 
the right patella with degenerative joint disease.  VA outpatient 
treatment records contained within the claims file reveal 
continuing complaints of pain and swelling associated with the 
right knee.  

The Board finds that while the evidence shows a worsening in the 
Veteran's range of motion, the evidence does not support a higher 
rating under Diagnostic Code 5260 or a separate compensable 
rating under Diagnostic Code 5261.  A higher rating is also not 
warranted under Diagnostic Code 5003 because there is no showing 
that the Veteran has involvement of 2 or more major joints or 2 
or more minor joints with occasional incapacitating 
exacerbations.  

Additionally, the Board has also considered whether the evidence 
supports a higher rating on the basis of functional limitation 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, 
the Board notes the Veteran's continuing complaints of painful 
movement, tenderness, crepitus, and weakness associated with his 
right knee.  On VA examination in August 2007, the examiner noted 
that pain on motion and that the Veteran had flare-ups every 2 to 
3 weeks.  It was indicated that during a flare-up the Veteran was 
unable to stand for prolonged periods and had trouble getting in 
and out of a vehicle.  When considering these subjective 
complaints together with the objective medical evidence described 
above, the Board finds that the Veteran's disability most closely 
approximates a 20 percent rating for his service-connected right 
knee disability.  There is no indication that pain, stiffness, 
and weakness, due to the Veteran's disability has caused 
functional loss greater than that contemplated by higher rating 
than 20 percent.  In this regard it is note that that the June 
2005 VA examiner stated that upon repetitive use, there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, or lack of endurance.  Therefore, a 20 percent rating 
is warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the Veteran's service-
connected right knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Specifically, under 
Diagnostic Code 5257, the Board notes that the Veteran's symptoms 
do not show right knee recurrent subluxation or lateral 
instability, so as to warrant the assignment of a compensable 
evaluation.  Although the August 2007 VA examiner noted that x-
rays of the right knee showed mild lateral subluxation of the 
patella and the Veteran admitted to instability at the VA 
examination, there was no evidence of instability upon physical 
testing of the Veteran, and most importantly, no evidence of the 
subluxation being recurrent.  This appears to have been only an 
isolated manifestation of such symptomatology, as the medical 
records before and after the August 2007 VA examination are 
otherwise negative for any evidence of subluxation or instability 
of the right knee.  Thus, a rating higher than 20 percent in this 
regard is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Regarding other diagnostic codes of the knee and leg, the Board 
notes that they are simply not applicable to the Veteran's 
service-connected disability.  It is neither contended nor shown 
that the Veteran's service-connected disability involves 
ankylosis of the knee (Diagnostic Code 5256), dislocated 
semilunar cartilage (Diagnostic Code 5258), removal of semilunar 
cartilage (Diagnostic Code 5259), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, 
and 5263 do not support the Veteran's claim.  

In summary, and for the reasons and bases set forth above, the 
Board finds that the evidence supports a finding that the 
Veteran's service-connected chondromalacia of the right patella 
with degenerative joint disease warrants a 20 percent rating, and 
no higher, prior to April 7, 2008, and all reasonable doubt has 
been resolved in the veteran's favor.  See Gilbert, supra, 1 Vet. 
App. at 55.


Left Knee Disability
Prior to June 11, 2007

The Veteran's service-connected left knee disability is also 
rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5014-
5033 (2010).  

After a full review of the record, the Board finds that a 20 
percent rating, but no higher, is warranted for the left knee 
disability prior to June 11, 2007.  According to the February 
2004 VA orthopedic consultation report, there was significant 
crepitus palpable and audible, left patellar grinding, and 
moderate effusion of the left knee.  In May 2004 and December 
2004 VA outpatient treatment records, moderate effusion of the 
left knee was reported.  In February 2005, a VA magnetic 
resonance imaging (MRI) revealed a tear involving the posterior 
horn of the medial meniscus with diffuse and significant 
chondromalacia in the femorotibial joint space more in the medial 
joint compartment.  The Veteran was fitted for a hinged left knee 
brace thereafter, but large effusion, along with crepitus 
continued to persist.  Upon consideration of the Veteran's 
objective findings and subjective complaints, when considered 
together, the Board finds that Veteran's left knee disability 
more nearly approximates the criteria for a 20 percent rating 
under Diagnostic Code 5258, prior to June 11, 2007.  

Based on a review of the evidence, the Board finds that a rating 
in excess of 20 percent is not warranted for the Veteran's left 
knee disability based on limitation of motion.  As stated above, 
in order to achieve the next-higher 20 percent rating based on 
limitation of motion, the Veteran must demonstrate flexion 
limited to 30 degrees.  To warrant a separate rating based on 
limited extension the evidence must show extension limited to 10 
degrees.  In February 2004, the Veteran visited his local VA 
outpatient facility for an orthopedics consultation.  According 
to the report, the Veteran's range of motion was extension to 0 
degrees with 125 degrees of flexion.  During range of motion 
testing, the VA examiner indicated that the Veteran was not in 
pain, but exhibited swelling, significant crepitus palpable and 
audible, patellar grinding, and moderate effusion.  At the June 
2005 VA examination, the VA examiner noted crepitus, swelling 
with a question of McMurray sign, and a negative drawer sign.  
Range of motion testing revealed extension to 0 degrees and 
flexion to 130 degrees.  Upon repetitive use, there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, or lack of endurance.  

The Board finds that while the evidence shows a slight limitation 
in the Veteran's range of motion, the evidence does not support a 
higher rating under Diagnostic Code 5260 or a separate 
compensable rating under Diagnostic Code 5261.  A higher rating 
is also not warranted under Diagnostic Code 5003 because there is 
no showing that the Veteran has involvement of 2 or more major 
joints or 2 or more minor joints with occasional incapacitating 
exacerbations.  

The Board has also considered whether the evidence supports a 
higher rating on the basis of functional limitation due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010); DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board 
notes the Veteran's complaints of painful movement, tenderness, 
giving way, and weakness associated with his left knee.  The 
August 2007 examiner also noted some inability to walk or stand 
for a prolonged period during a flare-up with trouble getting in 
and out of the car and bathing.  When considering these 
subjective complaints together with the objective medical 
evidence described above, the Board finds that the Veteran's 
disability most closely approximates a 20 percent rating for his 
service-connected left knee disability.  There is no indication 
that pain, stiffness, and weakness, due to the Veteran's 
disability has caused functional loss greater than that 
contemplated by the 20 percent evaluation currently assigned by 
the Board.  See Johnson, supra.  Furthermore, the June 2005 VA 
examiner concluded that upon repetitive use, there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, or lack of endurance.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. §§ 
4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the Veteran's service-
connected left knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It is neither contended nor 
shown that the Veteran's service-connected disability involves 
ankylosis of the knee (Diagnostic Code 5256), objective 
instability or subluxation (Diagnostic Code 5257), removal of 
semilunar cartilage (Diagnostic Code 5259), impairment of the 
tibia and fibula (Diagnostic Code 5262), or genu recurvatum 
(Diagnostic Code 5263).  Therefore, Diagnostic Codes 5256, 5257, 
5259, 5262, and 5263 do not support the Veteran's claim.  

In summary, and for the reasons and bases set forth above, the 
Board finds that the evidence supports a finding that the 
Veteran's service-connected chondromalacia of the left patella 
with degenerative joint disease warrants a 20 percent rating, and 
no higher, prior to June 11, 2007, and all reasonable doubt has 
been resolved in the veteran's favor.  See Gilbert, supra, 1 Vet. 
App. at 55.

Extraschedular Consideration  

Consideration has also been given regarding whether the schedular 
evaluations are inadequate, thus requiring that the RO refer the 
claims to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2009) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluations in this case are not 
inadequate.  Evaluations in excess of that assigned are provided 
for certain manifestations of the service-connected disabilities 
at issue, but the medical evidence reflect that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected bilateral knee 
disabilities.  Moreover, the evidence does not demonstrate other 
related factors.  The Veteran has not required frequent 
hospitalization due to his service-connected knee disabilities.  
Moreover, marked interference with employment has not been shown.  
In the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.  


ORDER

Entitlement to a 20 percent evaluation, prior to April 7, 2008, 
for residuals of a total right knee replacement, previously 
diagnosed as chondromalacia of the right patella with 
degenerative joint disease is granted subject to the laws and 
regulations pertaining to the payment of monetary benefits.  

Entitlement to a 20 percent evaluation for residuals of a total 
left knee replacement, previously diagnosed as chondromalacia of 
the left patella with degenerative joint disease, prior to June 
11, 2007, is granted subject to the laws and regulations 
pertaining to the payment of monetary benefits.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for increased ratings for residuals of a 
total right knee replacement, as of December 1, 2009, and 
residuals of a total left knee replacement as of August 1, 2008, 
is warranted.  

As previously mentioned, on June 11, 2007, the Veteran underwent 
a total left knee replacement, and as such, the RO granted a 
temporary evaluation of 100 percent based on surgical treatment 
necessitating convalescence, effective June 11, 2007, by way of a 
July 2007 rating decision.  Upon expiration of the Veteran's 
convalescence period, a 30 percent evaluation was assigned, 
effective August 1, 2008.  Similarly, on April 7, 2008, the 
Veteran underwent a total right knee replacement, and the RO 
granted a temporary evaluation of 100 percent, effective April 7, 
2008.  In a September 2009 rating decision, the RO decreased the 
Veteran's service-connected right knee disability evaluation to 
30 percent disabling, effective December 1, 2009

The Veteran's residuals of a total right knee and left knee 
replacements are currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, knee replacement (prosthesis).  Under 
Diagnostic Code 5055, following the prosthetic replacement of a 
knee joint, a 100 percent rating will be assigned for one year.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, a 60 
percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.  Id.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is to be rated by 
analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 
(limitation of extension) or 5262 (impairment of the tibia and 
fibula).  Diagnostic Code 5055 provides that the minimum rating 
for a knee replacement is 30 percent.  Id.  

The Veteran's most recent VA examination for his service-
connected right and left knee disabilities was in May 2009.  
However, in regards to the Veteran's service-connected right knee 
disability, this examination was performed during the time his 
service-connected right knee disability was temporarily rated as 
totally disabling.  Turning to the Veteran's service-connected 
left knee disability, the Veteran admitted to experiencing 
weakness associated with his left knee and upon examination, the 
VA examiner noted left knee weakness as well.  However, he did 
not indicate the severity of the weakness, which is a necessary 
element in rating the disability under Diagnostic Code 5055.  

Where the record does not adequately reveal the current state of 
that disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the uncertainty in 
the record as to the current state of the Veteran's disabilities, 
the Board finds that this case must be remanded so that the 
Veteran can undergo a VA orthopedic examination with findings 
responsive to the applicable rating criteria.  

In short, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1.  Contact the Veteran and request that he 
identify all VA and non-VA health care 
providers that have treated him since his 
bilateral knee replacements.  The aid of 
the Veteran in securing these records, to 
include providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or if 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  

2.  Arrange for the Veteran to undergo an 
examination to determine the nature and 
severity of impairment from the Veteran's 
service-connected right and left knee 
disabilities.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should be 
completed.  The examiner's report should 
set forth range of motion studies for both 
knees and the examiner should identify an 
objective evidence of pain.  The examiner 
should clearly report whether both knee 
disabilities result in chronic residuals 
consisting of severe painful motion or 
weakness in the affected extremity.  The 
examiner should also report whether there 
is nonunion with loose motion requiring a 
brace.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described.  To the 
extent possible, the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  

3.  Thereafter, readjudicate the remaining 
issues on appeal.  If any benefit sought on 
appeal remains denied, issue a Supplemental 
Statement of the Case (SSOC), and allow the 
Veteran and his representative an 
opportunity to respond.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


